Citation Nr: 1813711	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder as secondary to the service-connected right fibula fracture residuals (right ankle disability).  

2.  Entitlement to service connection for a cervical spine disorder as secondary to a service-connected disability.  

3.  Entitlement to service connection for a neurological disorder of the lower extremities, claimed as cramps, numbness, and radiculopathy (aside from the already service-connected right peroneal nerve injury) as secondary to a service-connected disability.  

4.  Entitlement to service connection for osteoarthritis of the right knee as secondary to the service-connected right ankle disability.  

5.  Entitlement to service connection for osteoarthritis of the left knee as secondary to the service-connected right ankle disability.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965, and in the Air National Guard from June 16, 1980 to June 21, 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran filed a claim for service connection for "cramps" in March 2013.  In July 2015, the Veteran filed a supplemental claim for service connection for "bilateral lower extremities conditions with neuropathy and radiculopathy."  In an October 2015 peripheral nerves examination, the Veteran reported that he had occasional numbness and cramps in the bilateral lower extremities.  The examiner diagnosed the Veteran with bilateral sensory peripheral neuropathy.  Although the Veteran initially filed separate claims for various symptoms associated with his lower extremities, as reflected on the title page, the Board has recharacterized the issue to include any potentially relevant neurological disorder that are raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Notably, the Veteran has been granted service connection for a right peroneal nerve injury; as such, the Board will not address this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The issues of (1) service connection for osteoarthritis of the right knee; (2) service connection for osteoarthritis of the left knee; (3) service connection for a neurological disorder of the lower extremities; and (4) service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's lumbar spine disorder is secondary to his service-connected his right fibula fracture residuals disability, which include right ankle subtalar joint fusion.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder as secondary to the service-connected right ankle disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Lumbar Spine Disorder

The Veteran contends that his currently diagnosed lumbar spine disorder is secondary to his right fibula fracture residuals, which include right ankle subtalar joint fusion.  See Veteran's September 2015 statement. 

Initially, the Board notes that the Veteran has been diagnosed with lumbar degenerative disc disease, lumbar spondylosis, and lumbar facet arthropathy.  See October 2015 VA spine examination and July 2014 statement from Dr. J. K. at the Instituto Manejo de Dolor de Puerto Rico.

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed lumbar spine disorder is secondary to the service-connected right ankle disability.

The evidence includes a private treatment record from Dr. L. P. F. dated in November 2012.  This record specifically indicated that the Veteran had an antalgic gait and used dynamic AFO (a brace) and rolling walker for support.  

VA treatment records in April 2014 note that the Veteran had gait and balance deficit.  See also September 2013 VA treatment record (noting abnormality of gait), and February 2017 VA physical therapy note (where the Veteran underwent gait training).    

During an October 2015 VA ankle examination, the Veteran reported that he had no ankle movement and stated that he was leaning to his left and felt pain in his back.

The evidence also includes a July 2014 statement from Dr. J. K. at the Instituto Manejo de Dolor de Puerto Rico.  The report indicated that the Veteran had a history of multifactorial chronic axial low back pain due to lumbar spondylosis and lumbar facet arthropathy.  It was noted that the Veteran's symptoms started in the 1980s after a right ankle fracture.  Since that time, Dr. J. K. indicated that the Veteran had to adjust his gait "that caused degeneration and multilevel spondylolisthesis and lumbar spondylosis."  In a subsequent November 2016 report from Dr. J. K., the Veteran was noted to have multifactorial chronic low back pain due to lumbar spondylosis and lumbar facet arthropathy.  Dr. J. K. again stated that the Veteran's "low back pain is caused by his right foot injury sustained many years ago."  

The evidence also includes an October 2015 VA spine examination.  The examiner diagnosed the Veteran with lumbar degenerative disc disease with right L5-S1 radiculopathy.  The examiner then stated that the Veteran's lumbar spine disorder was not related to his service-connected right ankle disability and was considered part of the natural aging process.  The Board finds this opinion to be of limited probative value as the examiner did not address whether the Veteran's lumbar spine disorder was aggravated by the service-connected right ankle disability.  This is especially problematic since the evidence of record demonstrates that the Veteran had an abnormal gait.  

The remaining evidence has been reviewed by the Board, but it does not contain an opinion as to the etiology of the Veteran's lumbar spine disorder.

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claim for service connection for a lumbar spine disorder.  In other words, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's lumbar spine disorder is secondary to the service-connected right ankle disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder as secondary to the service-connected right fibula fracture residuals is granted.  


REMAND

Remand is necessary to obtain additional examinations and medical opinions pertaining to the Veteran's bilateral knee, neurological, and cervical spine disorders.

Right and Left Knee Disorders

The Veteran contends that his bilateral knee disorders are secondary to his right fibula fracture residuals, which include right ankle subtalar joint fusion.  See Veteran's September 2015 statement. 

The Veteran was afforded a VA knee examination in February 2017.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis.  After a review of the claims file and a physical examination of the Veteran's knees, the examiner opined that the Veteran's bilateral knee disorders were not proximately due to, the result of, or aggravated by the Veteran's right ankle disability.  In support of this opinion, the examiner stated that "the most common cause of osteoarthritis of the knee was age." The examiner also noted that "almost everyone will eventually develop some degree of osteoarthritis.  However, several factors increase the risk of developing significant arthritis at an earlier age."  These factors were noted to include age, weight, heredity, gender, repetitive stress injuries, athletics, and other illness.  

The Board finds the February 2017 VA medical opinion to be inadequate.  In this regard, although the examiner stated that the most common cause of osteoarthritis of the knee was age, the examiner did not address other possible causes specifically relating to the Veteran's medical history, including an altered gait or residuals associated with a right ankle injury.  Notably, during the February 2017 examination, the Veteran was specifically noted to be unable to stand or walk for long distances.  Further, the examiner did not provide a rationale as to whether the Veteran's service-connected right ankle disability aggravated the Veteran's bilateral knee disorders.  For these reasons, the Board finds that a new VA examination is required.  

Neurological Disorder

The Board notes that in an October 2015 VA peripheral nerves examination, the Veteran was diagnosed with "bilateral sensory peripheral neuropathy by EMG/NCV."  During the evaluation, the Veteran stated that he occasionally experienced numbness and cramps in bilateral lower extremities.  Upon examination, the examiner indicated that "[t]here is electrodiagnostic evidence of bilateral sensory peripheral neuropathy."

In an October 2015 VA thoracolumbar spine examination, the same examiner diagnosed the Veteran with lumbar degenerative disc disease with right L5-S1 radiculopathy by EMG/NCS medical opinion.  In the October 2015 medical opinion, the examiner noted that the Veteran's right lower extremity radiculopathy was not secondary to his service-connected right ankle disability and was considered part of the natural aging process.  The examiner also indicated that there was no clinical evidence of left radiculopathy.  

The Board finds that clarification is needed regarding the Veteran's lower extremity neurological disorders.  Pursuant to the Board's decision herein, the Veteran is now service connected for a lumbar spine disability.  Further, the examiner who performed the VA peripheral nerves and VA thoracolumbar spine examinations concluded that the Veteran had both bilateral peripheral neuropathy and right lower extremity radiculopathy.  For these reasons, the Board finds that a new VA examination is warranted to assist in determining the nature of the Veteran's neurological impairment and whether any diagnosed impairment is associated with the now service-connected lumbar spine disability in accordance with Note 1 following the general formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a.


Cervical Spine Disorder

The Veteran underwent a VA cervical spine examination in February 2017.  The examiner diagnosed the Veteran with cervical spine degenerative disc and joint disease.  It was then opined that the Veteran's cervical spine disorder was not related to the service-connected right ankle disability.  In support of this opinion, the examiner indicated that the ankle joint was in an anatomical region very distant from the neck.  Further, the examiner noted that, although his right ankle was fused at a neutral position (90 degrees), which limited his dorsiflexion and plantar flexion, this did not produce an unfavorable weight bearing to generate abnormal movement in the neck.  The examiner further stated that the "ankle does not have any instability."  

The Board finds the February 2017 VA medical opinion to be inadequate as it appears to be based on inaccurate factual premises.  In this regard, although the examiner stated that the Veteran did not have ankle instability, in an October 2015 VA ankle examination the examiner specifically indicated that the Veteran had instability of the right ankle.  The Veteran also reported that he had no ankle movement and found himself leaning to his left and felt pain in his back.

Further, private treatment records from Dr. L. P. F. dated in November 2012 indicate that the Veteran had an antalgic gait and used a brace and rolling walker for support.  VA treatment records in April 2014 note that the Veteran had gait and balance deficit.  See also September 2013 VA treatment record (noting abnormality of gait), and February 2017 VA physical therapy note (Veteran underwent gait training).  Dr. J. K. at the Instituto Manejo de Dolor de Puerto Rico also noted that the Veteran had to adjust his gait due to his right ankle injury, which ultimately caused degeneration and multilevel spondylolisthesis and lumbar spondylosis.  

The February 2017 VA examiner also did not address whether the Veteran's cervical spine disorder was aggravated by his service-connected right ankle disability.

In sum, the evidence demonstrates that the Veteran has been found to have some instability in the ankle and an altered gait.  Further, the Veteran's right ankle is fused at a neutral position, which has been found to limit his dorsiflexion and plantar flexion.  Moreover, the Veteran is now service-connected for a lumbar spine disability, which is an anatomical region in close proximity to the neck (as opposed to his right ankle).  For these reasons, the Board finds that a new cervical spine examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his currently diagnosed bilateral knee osteoarthritis.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disorder was caused by his service-connected right ankle disability.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disorder was aggravated by his service-connected right ankle disability.

(c)  A complete rationale for any opinion expressed should be included in the examination report.
2.  Schedule the Veteran for a neurological examination.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  Whether it at least as likely as not (50 percent or greater probability) the Veteran experiences any neurologic abnormalities (to include peripheral neuropathy or radiculopathy) due to his service-connected lumbar spine disability?  (NOTE:  the Veteran is already service-connected for right peroneal nerve injury as secondary to his service-connected right ankle disability).

(b)  A complete rationale for any opinion expressed should be included in the examination report.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his currently diagnosed cervical spine disability.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was caused by his service-connected right ankle disability and/or his service-connected lumbar spine disability.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was aggravated by his service-connected right ankle disability and/or his service-connected lumbar spine disability.

(NOTE:  In rendering the above-mentioned opinions, the examiner should address the medical evidence of record showing some indication of instability of the ankle and an altered gait.  See October 2015 VA ankle examination (examiner indicated that the Veteran had instability of the right ankle); see also private treatment records from Dr. L. P. F. dated in November 2012 (indicating that the Veteran had an antalgic gait and used dynamic AFO and rolling walker for support); see VA treatment records in April 2014 (Veteran had gait and balance deficit); see also September 2013 VA treatment record (noting abnormality of gait), and February 2017 VA physical therapy note (Veteran underwent gait training).    

(c)  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


